Citation Nr: 1448632	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

Notably, the June 2014 Informal Hearing Presentation (IHP) includes the matter of whether the Veteran's income exceeds the nonservice connected pension limit for countable income as an issue on appeal.  However, although an August 2010 letter notified the Veteran that his monthly entitlement amount had been reduced to zero based on his annual Social Security income, there is no record that the Veteran submitted a notice of disagreement or perfected an appeal of the claim by filing a substantive appeal and the RO has not taken any action to indicate to the Veteran that the claim is on appeal (diverticulitis is also the only issue certified on appeal).  Hence, the Board does not have appellate jurisdiction to review the claim.

The June 2014 IHP also includes the argument that the matter should be remanded for consideration of additional evidence added to the record after the June 2012 Statement of the Case (SOC).  VA regulations provide that any pertinent evidence submitted without waiver of RO consideration must be referred to the RO for review and preparation of a supplemental SOC (SSOC).  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that in part it is not relevant and in remaining part it is either duplicative or cumulative of what the RO has considered.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and it is not necessary for the Board to remand the case to the RO for initial review of the additional submission.


FINDING OF FACT

Diverticulitis was not manifested during the Veteran's active duty service, and is not shown to be related to his service.

CONCLUSION OF LAW

Service connection for diverticulitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2010 letter.

The Veteran's pertinent treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim of service connection for diverticulitis.  Although the June 2014 IHP also includes the assertion that the matter should be remanded for a VA examination, there is no explanation as to why an examination is necessary.  There is nothing in the record that suggests that diverticulitis may be related to the Veteran's service and he has not advanced any specific theory of entitlement.  Absent an indication that the disability may be associated with the Veteran's service an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claim.  See 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: the claimed disability; incurrence or aggravation of a disease or injury in service, and; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to intestinal problems, including diverticulitis.  

On his January 2010 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran reported that his diverticulitis began in 2004 (nearly 35 years after service separation).  Post service, a February 2006 VA treatment report notes that the Veteran had been admitted to the hospital in May 2005 when computed tomography (CT) scan was consistent with diverticulitis.  An August 2006 VA discharge summary notes a "long-standing history of left lower quadrant pain and a question of diverticulitis."  The diagnosis was diverticulitis status post low anterior resection with diverting ileotomy and repair of enterotomy.  VA treatment records also note a history of "S/P [status post] hemicolectomy 9/03 for acute diverticulitis."  Hence, even the notation of acute diverticulitis in September 2003 suggests that the disorder was not manifested until nearly 34 years after separation from service.  

It is not in dispute that the Veteran has diverticulitis.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to diverticulitis.  The earliest postservice notation of diverticulitis does not suggest that it was manifested prior to September 2003 (34 years after service separation).  Accordingly, service connection for diverticulitis on the basis that such became manifest in service and persisted is not warranted.

Furthermore, postservice evaluation/treatment records provide no indication or suggestion that the Veteran's diverticulitis may somehow otherwise be related to his service.  The only evidence in the record that relates his diverticulitis to his service consists of the Veteran's own opinions.  He is a "layperson" and does not allege he has any medical expertise.  While a layperson may be competent to observe intestinal symptoms including pain, the diagnosis and etiology of an insidious process such as diverticulitis are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature in support of his allegations.  In the absence of evidence of onset of related symptoms in service and continuity of such symptoms thereafter, his unexplained and unsupported (by medical evidence) statements alleging a nexus between his service and diverticulitis manifested at least 34 years later do not merit any probative value.  The Board finds that the lengthy interval between service and the initial diagnosis of diverticulitis weighs against a finding of service connection. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for diverticulitis and the appeal must be denied.


ORDER

The appeal seeking service connection for diverticulitis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


